Evans, Judge.
Whether this case be by "direct appeal or otherwise” (even though it is designated as a cross appeal to Gray v. American Bank of Atlanta, 121 Ga. App. 442, from the denial of plaintiff’s motion for summary judgment, the sole enumeration being on the denial of this judgment, it can only be reviewed by this court under Section 25 of the 1967 amendment to § 56 (h) of the Civil Practice Act (Ga. L. 1966, pp. 609, 660; 1967, pp. 226, 238; Code Ann. § 81A-156(h)) wherein "the trial judge certifies that the order denying summary judgment . . . should be subject to review” by direct appeal. Section 1(b) of Ga. L. 1965, p. 18 (Code Ann. § 6-701(b)) is ineffective to give this court jurisdiction to review the case as an antecedent or ancillary ruling, since the amendment of 1968 (Ga. L. 1968, pp. *4441072, 1073; Code Ann. §6-701, supra) expressly states a review of the order shall be governed by Section 56(h) as amended, supra. Hood v. General Shoe Corp., 119 Ga. App. 649 (168 SE2d 326); Skylark Enterprises v. Marsh & McLennan, 121 Ga. App. 235 (1) (173 SE2d 421). Since there is no certification in the record it cannot be reviewed, and it must be
Argued July 10, 1970
Decided September 14, 1970.
Seay & Sims, Marshall R. Sims, for appellant.
Smalley & Cogburn, Robert H. Smalley, Jr., for appellees.

Dismissed.


Hall, P. J., and Deen, J., concur.